Citation Nr: 0508103	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a concussion and punctured lung.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the RO in 
Huntington, West Virginia, which confirmed and continued a 
noncompensable rating for the veteran's bilateral hearing 
loss and found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a concussion and punctured lung.

In a November 2002 statement from the veteran, he expressed a 
desire to reopen his claim for service connection for 
tinnitus.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.

The Board notes that in November 1997, the RO confirmed and 
continued a noncompensable rating for residuals of a 
laceration of the face and scalp.  In September 1998, the 
veteran submitted a notice of disagreement with the November 
1997 rating decision and he was issued a statement of the 
case in June 2003.  The Board notes that the veteran never 
submitted a substantive appeal.  Therefore, the issue is not 
currently before the Board, and the appeal is limited to 
those issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Documents contained in the claims folder reference the fact 
that the veteran is in receipt of Social Security disability 
benefits.  Specifically, in a statement submitted by the 
veteran dated December 1997, he indicated that he had a 
hearing with the Social Security Administration (SSA) in 
January 1998.  Additionally, in an October 2001 statement he 
reported that he began receiving Social Security disability 
in December 1996.   "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . 
. and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On 
remand, the RO should contact the SSA to obtain all relevant 
records used to reach its decision.

It is noted that the veteran was afforded a VA audiological 
examination and a VA ear disease examination in September 
1997 and again in January 2003.  Both examination reports 
specifically indicate that the veteran's claims file was 
unavailable for review.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).  Therefore, on remand, the veteran 
should be scheduled for new a VA audiological examination to 
determine the current nature and severity of his bilateral 
hearing loss and the examiner should specifically note review 
of the veteran's claims folder.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to insure that there has been 
compliance with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  If any 
additional notification to the veteran 
is necessary, the RO should allow the 
appropriate period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for bilateral hearing loss 
or residuals of a concussion and 
punctured lung and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

4.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo a VA audiological  
examination to determine the nature and 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be made available to the 
physician for the examination and the 
examination report must state whether 
such review was accomplished.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the physician 
should be accomplished.  A separate 
opinion should be provided for each ear 
along with the complete rationale for 
all opinions expressed and conclusions 
reached.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




